Citation Nr: 0917427	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for cervical disc 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2007, the Board remanded these matters to the RO to 
provide the Veteran with copies of his VA examination reports 
associated the appeal as he requested in an August 2004 
letter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand 
is necessary in order to comply with the previous remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).  The 
Board remanded the issues of entitlement to an increased 
rating for bilateral hearing loss and cervical disc disease 
to the RO to send the Veteran a copy of the VA examination 
reports prepared in association with his claims on appeal.  
However, the record does not show that this has been 
accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a copy of all VA examinations conducted 
in association with his claims.  The RO 
should include documentation that the 
above request was completed, such as a 
copy of the letter sent to the Veteran.  
The Veteran should be afforded the 
appropriate period of time for response 
to information as required by law.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to an increased 
rating for hearing loss and cervical 
disc disease, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




